DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ansari et al. (US 2018/0347683).
Regarding Claim 1, Ansari et al discloses an information processing device comprising: an input signal acquisition unit configured to acquire an input signal about an operation of an apparatus (When a child tries to watch a movie, but cannot since it is blocked by parental controls, he may press a button on the remote to send a notification to parents TV to get permission to watch) (page 31, paragraph [0216]); an information acquisition unit configured to acquire information obtained by performing person having authority selection processing to select a person having authority who has permission authority about the operation instructed by the input signal acquired by the input signal acquisition unit, permission input apparatus selection processing to select a permission input apparatus according to a situation of the selected person having authority, and reception processing to receive a signal regarding operation permission from the selected permission input apparatus (On the parent's TV, a notification appears. Parent opens the notification on TV, sees data about the movie, and then indicates with the remote if the movie is allowed) (page 31, paragraph [0216]); and an apparatus control unit configured to perform control according to the operation instructed by the input signal acquired by the input signal acquisition unit on a basis of the information acquired by the information acquisition unit (If it is allowed, then the movie may be unblocked for the child. If it is not allowed, the movies are still blocked and the child may get a notification on his TV that the parent has not given permission) (page 31, paragraph [0216]).
Regarding Claim 2, Ansari et al discloses the information processing device, further comprising a transmission unit configured to transmit a signal based on the input signal acquired by the input signal acquisition unit to an analysis device (On the parent's TV, a notification appears. Parent opens the notification on TV, sees data about the movie, and then indicates with the remote if the movie is allowed) (page 31, paragraph [0216]), wherein the information acquisition unit acquires the information obtained by performing the person having authority selection processing, the permission input apparatus selection processing, and the reception processing in the analysis device (If it is allowed, then the movie may be unblocked for the child. If it is not allowed, the movies are still blocked and the child may get a notification on his TV that the parent has not given permission) (page 31, paragraph [0216]).
Regarding Claim 3, Ansari et al discloses the information processing device, wherein the information acquisition unit performs the person having authority selection processing, the permission input apparatus selection processing, and the reception processing (video content managed by the gateway appliance as a service may be accessed in the home on TV's using a set top box. The service provides a mechanism for parents to manage the parental controls of the service content. When a child tries to watch a movie, but cannot since it is blocked by parental controls, he may press a button on the remote to send a notification to parents TV to get permission to watch. On the parent's TV, a notification appears. Parent opens the notification on TV, sees data about the movie, and then indicates with the remote if the movie is allowed. If it is allowed, then the movie may be unblocked for the child. If it is not allowed, the movies are still blocked and the child may get a notification on his TV that the parent has not given permission) (page 31, paragraph [0216]).
Regarding Claim 4, Ansari et al discloses the information processing device, further comprising a contents analysis unit configured to analyze an operation requester and operation contents from the input signal acquired by the input signal acquisition unit (The gateway appliance may keep track of all content that is being watched on the services it provides. A parent can press a button on a TV remote, which may display a list of all content that is currently being watched in the home. The gateway appliance may be configured to associate users with particular media devices such as TVs such that the parent can see what content their children are watching on their TVs) (page 31, paragraph [0219]).
Regarding Claim 5, Ansari et al discloses the information processing device, wherein the person having authority selection processing includes determining whether or not the operation requester has authority to perform the operation contents, and performing the permission input apparatus selection processing in a case where the operation requester does not have the authority (Parent opens the notification on TV, sees data about the movie, and then indicates with the remote if the movie is allowed. If it is allowed, then the movie may be unblocked for the child. If it is not allowed, the movies are still blocked and the child may get a notification on his TV that the parent has not given permission) (page 31, paragraph [0216]).
Regarding Claim 6, Ansari et al discloses the information processing device, wherein the permission input apparatus selection processing includes selecting the permission input apparatus according to a location or action of the person having authority (Parent opens the notification on TV, sees data about the movie, and then indicates with the remote if the movie is allowed. If it is allowed, then the movie may be unblocked for the child. If it is not allowed, the movies are still blocked and the child may get a notification on his TV that the parent has not given permission) (page 31, paragraph [0216]).
Regarding Claim 7, Ansari et al discloses the information processing device, wherein the permission input apparatus selection processing includes selecting an input method of the operation permission to the permission input apparatus according to a location or action of the person having authority (Parent opens the notification on TV, sees data about the movie, and then indicates with the remote if the movie is allowed. If it is allowed, then the movie may be unblocked for the child. If it is not allowed, the movies are still blocked and the child may get a notification on his TV that the parent has not given permission) (page 31, paragraph [0216]).
Regarding Claim 8, Ansari et al discloses the information processing device, wherein the apparatus control unit performs processing on the operation instructed by the input signal acquired by the input signal acquisition unit on a basis of the acquisition of the information indicating the permission from the permission input apparatus corresponding to any of the person having authority (If it is allowed, then the movie may be unblocked for the child. If it is not allowed, the movies are still blocked and the child may get a notification on his TV that the parent has not given permission) (page 31, paragraph [0216]).
Regarding Claim 9, Ansari et al discloses the information processing device, wherein the apparatus control unit performs processing on the operation instructed by the input signal acquired by the input signal acquisition unit on a basis of the information acquisition indicating the permission from all of the permission input apparatus corresponding to each of a plurality of the persons having authority (If it is allowed, then the movie may be unblocked for the child. If it is not allowed, the movies are still blocked and the child may get a notification on his TV that the parent has not given permission) (page 31, paragraph [0216]).
Regarding Claim 10, Ansari et al discloses the information processing device, wherein in a case where the signal regarding the operation permission from the permission input apparatus is not received within a predetermined time from a request for the signal, the reception processing includes requesting a permission input apparatus selected for another person having authority to input the signal regarding the operation permission (If the acknowledgement message is not received within the pre-set time period, then the gateway appliance retransmits the message one time and restarts the acknowledgment timer) (page 26, paragraph [0174]).
Regarding Claim 11, Ansari et al discloses the information processing device, wherein the person having authority is set according to an operation type of the apparatus (The parental control functionality in one embodiment may allow parents to track what their children are doing on their PC's or what content children are watching, for example, on a media device such as the TV or PCs, and provide an easy way for parents to grant permissions for children to watch a show on a remote TV or watch pay per view content) (page 30-31, paragraph [0214]).
Regarding Claim 12, Ansari et al discloses the information processing device, wherein the input signal about the operation of the apparatus is a signal by voice (provides off-premise voice extensions for a residential home gateway) (pages 3 and 4, paragraph [0042]), and the contents analysis unit identifies the operation requester to be a target of the voice ((The gateway appliance may keep track of all content that is being watched on the services it provides) (page 31, paragraph [0219]).
Regarding Claim 13, Ansari et al discloses the information processing device, wherein the input signal about the operation of the apparatus is an input signal by an action (On the parent's TV, a notification appears. Parent opens the notification on TV, sees data about the movie, and then indicates with the remote if the movie is allowed) (page 31, paragraph [0216]), and the contents analysis unit identifies the operation requester to be a target of the action (The gateway appliance may keep track of all content that is being watched on the services it provides. A parent can press a button on a TV remote, which may display a list of all content that is currently being watched in the home. The gateway appliance may be configured to associate users with particular media devices such as TVs such that the parent can see what content their children are watching on their TVs) (page 31, paragraph [0219]).
Claim 14 is rejected for the same reason as claim 1.  
Regarding Claim 15, Ansari et al discloses an information processing device comprising: a permission request reception unit configured to receive a permission input request about an operation of an operation target apparatus, the permission input request being transmitted by selection by person having authority selection processing to select a person having authority who has permission authority about the operation of the operation target apparatus, and permission input apparatus selection processing to select a permission input apparatus according to a situation of the selected person having authority (he service provides a mechanism for parents to manage the parental controls of the service content. When a child tries to watch a movie, but cannot since it is blocked by parental controls, he may press a button on the remote to send a notification to parents TV to get permission to watch. On the parent's TV, a notification appears. Parent opens the notification on TV, sees data about the movie, and then indicates with the remote if the movie is allowed. If it is allowed, then the movie may be unblocked for the child. If it is not allowed, the movies are still blocked and the child may get a notification on his TV that the parent has not given permission) (page 31, paragraph [0216]); and a permission information transmission unit configured to transmit a signal regarding the operation permission of the operation target apparatus in response to detection of the permission input (If it is allowed, then the movie may be unblocked for the child. If it is not allowed, the movies are still blocked and the child may get a notification on his TV that the parent has not given permission) (page 31, paragraph [0216]).
Claim 16 is rejected for the same reason as claim 15.
Regarding Claim 17, Ansari et al discloses an information processing device comprising: a person having authority selection unit configured to select a person having authority who has permission authority about an operation instructed by an input signal about the operation in response to acquisition of the input signal about the operation of an operation target apparatus (On the parent's TV, a notification appears. Parent opens the notification on TV, sees data about the movie, and then indicates with the remote if the movie is allowed) (pages 31-32, paragraph [0221]); a permission input apparatus selection unit configured to select a permission input apparatus according to a situation of the person having authority selected by the person having authority selection unit (Specifically, the parent may utilize a media device such as a TV or a PC that is connected to the gateway appliance to establish certain parental control parameters) (pages 31-32, paragraph [0221]); and a reception processing unit configured to receive a signal regarding operation permission from the permission input apparatus selected by the permission input apparatus selection unit (On the parent's TV, a notification appears. Parent opens the notification on TV, sees data about the movie, and then indicates with the remote if the movie is allowed) (page 31, paragraph [0216]).
Claim 18 is rejected for the same reason as claim 17.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/14/2020 and 06/11/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Inoue et al. (US 8,818,816) discloses a voice recognition device.
Wendelrup (US 2001/0011028) discloses an electronic device having a plurality of user selectable operating modes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672